            Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MELANIE ACKERMAN,                                 CIVIL ACTION NO. 19-1370

                 Plaintiff,

                                v.

  WILKINSBURG SCHOOL DISTRICT,

                 Defendant.

                                            OPINION

CONTI, Senior District Judge.

       I.       Introduction

       Plaintiff Melanie Ackerman (“Ackerman”) filed this action under the Family Medical

Leave Act (“FMLA”), 29 U.S.C. §§ 2601–2654, against her current employer, defendant

Wilkinsburg School District (the “school district”). Ackerman alleges, among other things, that

the school district retaliated against her for taking FMLA leave. The school district filed a

motion for summary judgment in which it argues that it is entitled to summary judgment because

Ackerman conceded that she did not suffer any monetary loss caused by its alleged violation of

the FMLA. (ECF No. 34.) Ackerman argues in response that the motion for summary judgment

should be denied because school district retaliated against her for taking FMLA leave when it did

not reinstate her to an “equivalent position” upon her return to work. (ECF No. 35.)

       For the reasons set forth in this opinion, the motion for summary judgment will be

denied. The FMLA provides for consequential damages and equitable relief. The school district

is correct that Ackerman conceded that she is not seeking consequential damages. Ackerman in

the complaint, however, requests equitable relief and the school district did not address whether

equitable relief may be awarded in this case. Under those circumstances, and, as fully set forth
           Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 2 of 10




below, the school district did not satisfy its burden to show that it is entitled to judgment as a

matter of law.

       II.       Procedural History

       On October 23, 2019, Ackerman initiated this case by filing a five-count complaint

against the school district. (ECF No. 1.) Ackerman asserted the following counts:

       -     count I—discrimination under the Americans with Disabilities Act of 1990 (“ADA”),
             42 U.S.C. § 12101 et seq.;

       -     count II—retaliation under the ADA;

       -     count III—discrimination under the Age Discrimination in Employment Act of 1967
             (“ADEA”), 29 U.S.C. §§ 621-34;

       -     count IV—retaliation under the FMLA; and

       -     count V—discrimination and retaliation under the Pennsylvania Human Relations Act
             of 1990 (“PHRA”), 43 PA. CONS. STAT. §§ 951-63.

(Id.) On February 19, 2020, the school district filed a motion to dismiss the complaint and a brief

in support of the motion. (ECF Nos. 8, 9.) On February 28, 2020, Ackerman filed a response in

opposition to the motion to dismiss. (ECF No. 11.) On May 6, 2020, the court held an initial case

management conference and hearing on the motion to dismiss. The court granted the motion to

dismiss with respect to the claims asserted under the ADA, ADEA, and PHRA, and granted

Ackerman leave to file an amended complaint.

       On June 25, 2020—after Ackerman did not file an amended complaint—the school

district filed an answer. (ECF No. 25.) On December 1, 2020, Ackerman filed a motion for leave

to file an amended complaint and brief in support of the motion. (ECF Nos. 30, 32.) At a hearing

at the close of fact discovery held on December 2, 2020, the court denied the motion for leave to

file an amended complaint without prejudice to Ackerman filing a new case to assert the claims




                                                  2
         Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 3 of 10




set forth in the proposed amended complaint. The court set dates for the filing of the school

district’s motion for summary judgment.

       On January 5, 2021, the school district filed a motion for summary judgment, brief in

support of the motion, and a concise statement of material facts. (ECF Nos. 34, 35, 36.) On

February 5, 2021, Ackerman filed a response in opposition, counter statement of facts, brief in

opposition, and supplement. (ECF Nos. 39, 40, 41, 42.) On February 18, 2021, the school district

filed a reply concise statement of material fact.(ECF No. 43.) On the same day, the school

district filed the parties’ combined concise statement of material facts. (ECF No. 44.)

       The motion for summary judgment having been fully briefed is now ripe for disposition

by the parties.

       III.       Factual Background

       Ackerman is employed by the school district as an elementary teacher. (Combined

Concise Statement of Material Facts (“CCSMF”) (ECF No. 44) ¶ 1.) On November 29, 2018,

Ackerman suffered three fractured ribs from a fall at her home. Due to that injury, she requested

and was granted leave pursuant to the FMLA. (Id. ¶ 2.)

       Following her return to work, Ackerman received her professional evaluation for the

2017-18 school year. Her performance rating was satisfactory, but “Needs Improvement.” The

school district prepared and presented to Ackerman an Employee Improvement Plan (the “plan”)

because of her performance rating. Pursuant to the plan, Ackerman’s supervisors regularly

observed her teaching to monitor her progress toward improving upon the identified performance

concerns. Following the observations, school administrators entered various anecdotal reports

critical of Ackerman’s performance into the Pennsylvania Electronic Teacher Evaluation Portal

(“PAETEP”). (Id. ¶ 3.) Approximately 150 to 160 “negative write-ups” were placed in the



                                                 3
          Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 4 of 10




PAETEP about Ackerman after she returned from her FMLA leave. (ECF No. 42-1 at 7.) Prior to

her FMLA leave, Ackerman had three comments in PAETEP and they were all of a positive

nature. (Id.)

        Ackerman continues to be employed by the school district. Since her return from FMLA

leave, she has not been demoted, suspended, or denied any salary increases or any other

compensation or benefits. (CCSMF (ECF No. 44) ¶ 6.) In her responses to interrogatories in this

case, Ackerman acknowledged that she did not suffer any economic loss caused by the school

district’s actions; rather, she suffered emotional damages and believes her “job fundamentally

changed since she returned from FMLA [leave].” (Id. ¶ 7.) According to Ackerman, since she

returned from FMLA leave, the followings things were “different” about her employment with

the school district: school leadership; her classroom environment; her planning; her

opportunities; her relationship with colleagues; her responsibilities; the school’s directives; and

her ability to communicate with parents. (ECF No. 42-1 at 5.) She explained that upon her return

from FMLA leave, the principal observed her approximately one day per week for approximately

an hour and a half, which she believed “undermine[d]…[her] leadership in the classroom[;]”

indeed, a student asked Ackerman if she was “getting fired.” (Id. at 6.) The school district

requires Ackerman to see reading and math “coaches.” (ECF No. 42-1 at 6.) Ackerman believes

her colleagues’ professional views of her changed because she sees the reading and math

coaches. (Id.)

        IV.      Standard of Review

    In relevant part, Rule 56 provides:

        A party may move for summary judgment, identifying each claim or defense...on
        which summary judgment is sought. The court shall grant summary judgment if the
        movant shows that there is no genuine dispute as to any material fact and the
        movant is entitled to judgment as a matter of law.


                                                  4
         Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 5 of 10




                                             ...
       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by…citing to particular parts of materials in the record…or…showing
       that the materials cited do not establish the absence or presence of a genuine
       dispute, or that an adverse party cannot produce admissible evidence to support the
       fact.

FED. R. CIV. P. 56(a), (c). After discovery and upon a motion, Rule 56 requires the entry of

summary judgment against a party who “‘fails to make a showing sufficient to establish the

existence of an element essential to that party’s case and on which that party will bear the burden

of proof at trial.’” Marten v. Godwin, 499 F.3d 290, 295 (3d Cir. 2007) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)).

       An issue of material fact is in genuine dispute if the evidence is such that a reasonable

jury could decide it in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “A genuine issue is present when a reasonable trier of fact, viewing all of the

record evidence, could rationally find in favor of the non-moving party in light of his burden of

proof.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citing Anderson, 477

U.S. at 248; Celotex Corp., 477 U.S. at 322–23)).

       “[W]hen the moving party has carried its burden under Rule 56(c), its opponent
       must do more than simply show that there is some metaphysical doubt as to the
       material facts….Where the record taken as a whole could not lead a rational trier
       of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’”

Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986)).

       In deciding a Rule 56 summary judgment motion, the court must view the facts in the

light most favorable to the nonmoving party and draw all reasonable inferences and resolve all

doubts in its favor. Woodside v. Sch. Dist. of Phila. Bd. of Educ., 248 F.3d 129, 130 (3d Cir.




                                                 5
         Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 6 of 10




2001). The court must not engage in credibility determinations at the summary judgment stage.

Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639, 643 n.3 (3d Cir. 1998).

       V.      Discussion

       The school district argues that it is entitled to summary judgment on Ackerman’s only

claim, i.e., a claim for retaliation under the FMLA, 1 because Ackerman concedes that she did not


1
         “To prove FMLA retaliation, an employee must show that his [or her] employer
intentionally discriminated against him [or her] for exercising an FMLA right.” Martin v.
Brevard County Sch., 543 F.3d 1261, 1267 (11th Cir.2008). The Supreme Court recognized that
it is often difficult for a plaintiff to prove that an employer acted with “conscious intent to
discriminate.” McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800-02 (1973). The Supreme
Court's McDonnell Douglas burden-shifting framework for Title VII retaliation claims is
applicable to FMLA retaliation claims. Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d
294, 302 (3d Cir. 2012).
         The familiar McDonnell Douglas framework requires a plaintiff alleging retaliation
claims under the FMLA to first establish a prima facie case of retaliation. The prima facie case,
the elements of which depend upon the type of claim the plaintiff is alleging, “eliminates the
most common nondiscriminatory reasons for the plaintiff's rejection.” Texas Dept. of Cmty.
Affairs v. Burdine, 450 U.S. 248, 254 (1981). In so doing, the prima facie case “raises an
inference of discrimination only because we presume these acts, if otherwise unexplained, are
more likely than not based on the consideration of impermissible factors.” Id. at 254. To
establish a prima facie case for retaliation under the FMLA, a plaintiff must show that (1) he or
she is protected under the FMLA, (2) he or she suffered an adverse employment decision, and (3)
the adverse decision was causally related to plaintiff's exercise of his or
her FMLA rights. Baltuskonis v. U.S. Airways, Inc., 60 F.Supp.2d 445, 448 (E.D.Pa. 1999).
         If the plaintiff successfully demonstrates a prima facie case of discrimination, the burden
of production (but not the burden of persuasion) shifts to the defendant to articulate a legitimate,
nondiscriminatory reason for the adverse employment decision. Simpson v. Kay Jewelers Div. of
Sterling, Inc., 142 F.3d 639, 644 n. 5 (3d Cir.1998). The burden on the defendant at this junction
is “relatively light,” and the defendant can satisfy this burden “by introducing evidence
which, taken as true, would permit the conclusion that there was a non-discriminatory reason for
the unfavorable employment decision.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.1994)
(emphasis added).
         Once the defendant offers a legitimate nondiscriminatory reason for the challenged
conduct at issue, “ ‘the McDonnell Douglas framework—with its presumptions and burdens'—
disappear[s], ... and the sole remaining issue [i]s ‘discrimination vel non.’ ” Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000) (citations omitted).
Thus, a plaintiff, has the ultimate burden of proving by a preponderance of the evidence that the
legitimate reasons offered by the defendant were not its true reasons, but were a pretext for
discrimination. Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir.1999).



                                                 6
         Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 7 of 10




sustain consequential damages and that she has suffered only emotional distress. The school

district does not otherwise address the elements of a prima facie case for retaliation under the

FMLA. In response, Ackerman argues that the school district violated the FMLA because it did

not reinstate her to an equivalent position upon her return to work.

       The FMLA, specifically 29 U.S.C. § 2617, provides for two categories of relief: (1)

consequential damages; and (2) equitable relief. Ragsdale v. Wolverine World Wide, Inc., 535

U.S. 81, 87 (2002) (citing 29 U.S.C.A. § 2617). To recover either category of relief, an employee

must show that he or she was prejudiced by his or her employer’s FMLA violation. The Supreme

Court has explained:

       § 2617 provides no relief unless the employee has been prejudiced by the violation:
       The employer is liable only for compensation and benefits lost “by reason of the
       violation,” § 2617(a)(1)(A)(i)(I), for other monetary losses sustained “as a direct
       result of the violation,” § 2617(a)(1)(A)(i)(II), and for “appropriate” equitable
       relief, including employment, reinstatement, and promotion, § 2617(a)(1)(B). The
       remedy is tailored to the harm suffered.

Ragsdale, 535 U.S. at 89 (emphasis added). The FMLA does not provide recovery for: (1) nominal

damages, Hayduk v. City of Johnstown, 580 F. Supp. 2d 429, 482–83 (W.D. Pa. 2008); (2)

damages for emotional distress, Brown v. Nutrition Mgmt. Servs. Co., 370 F. App'x 267, 270 n.3

(3d Cir. 2010), or (3) punitive damages, id.; see Third Circuit Model Jury Instructions, Cmt. to

Instruction 10.4.3, lines 38-52 (citing decisions and recognizing that the FMLA does not provide

for punitive damages, nominal damages, or damages for emotional distress).

       Here, the school district is correct that: (1) Ackerman conceded 2 that she did not suffer

consequential damages; and (2) the FMLA does not provide damages for emotional distress. The


2
      The school district’s interrogatory, and Ackerman’s response to that interrogatory in
which Ackerman conceded that she did not suffer consequential damages, provided:

       INTERROGATORY NO. 2:


                                                 7
         Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 8 of 10




school district, however, did not argue or adduce any evidence about the availability of equitable

relief in this case. As discussed above, the FMLA provides for consequential damages and

equitable relief, i.e., Ackerman is not required to seek consequential damages to assert and prove

her FMLA retaliation claim. 3 Ackerman in the complaint specifically requested equitable relief;

indeed, she requested, among other things, that:


       Identify, describe and itemize all damages Plaintiff alleges to have suffered on
       account of allege retaliation in her employment from utilizing leave pursuant to the
       Family and Medical Leave Act.

       RESPONSE TO INTERROGATORY NO. 2:

       Plaintiff has not yet suffered any economic loss and there, these are not the subject
       of the Plaintiff’s damages. However, the Plaintiff has, and continues to have
       significant emotional damages which Plaintiff cannot itemize because it is firmly
       within the province of the jury. By way of further answer, Plaintiff continues to be
       retaliated against and therefore, in any event, any tabulation of damages, assuming
       it could even be made, would be complete.

(ECF No. 36-2 at 3 (emphasis added).) At this stage, Ackerman’s response to interrogatory no. 2
does not preclude a request for equitable relief. First, Ackerman requested equitable relief in the
complaint. Second, the FMLA, 29 U.S.C. § 2617(a)(1)(A)-(B), specifically refers to “damages”
separate and apart from “equitable relief.” Section 2617(a)(1), in pertinent part, provides:

       Any employer who violates section 2615 of this title shall be liable to any eligible
       employee affected--
             (A) for damages…and

               (B) for such equitable relief as may be appropriate, including employment,
                   reinstatement, and promotion.

29 U.S.C. § 2617(a)(1). In other words, pursuant to the language of the FMLA, “damages” do not
include “equitable relief.” Under those circumstances, Ackerman’s response that she only suffered
“emotional damages” does not preclude Ackerman’s request for equitable relief.
3
        The court does not opine about whether Ackerman will be able to prove a prima facie
case of retaliation under the FMLA or whether she is in fact entitled to equitable relief; indeed,
those are issues the school district did not raise in its motion for summary judgment. The court
notes, however, that Ackerman argues that the school district did not reinstate her to an
equivalent position upon her return to work. The FMLA provides reinstatement as an equitable
remedy. 29 U.S.C. § 2617(a)(1)(B) (providing that equitable relief under the FMLA may include
“employment, reinstatement, and promotion”). Whether reinstatement is an available remedy

                                                   8
          Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 9 of 10




        Plaintiff is to be accorded any and all other equitable and legal relief as the Court
        deems just, proper, and appropriate….

(ECF No. 1 at 13.) The school district, which has the burden to show it is entitled to summary

judgment, did not challenge whether Ackerman may establish a prima facie case or her

entitlement to equitable relief. 4 Thus, the school district did not show that it is entitled to

summary judgment. Under those circumstances, the school district’s motion for summary

judgment will be denied. See Evans v. Books-A-Million, 762 F.3d 1288, 1300 (11th Cir. 2014)

(vacating the district court’s opinion granting summary judgment to the defendant-employer

because the district court failed to consider whether the plaintiff-employee, who could not prove

she lost income, was entitled to equitable relief under the FMLA).


will depend upon Ackerman being able to show her working conditions were not “virtually
identical” to her working conditions before her FMLA leave. 29 C.F.R. § 825.215(a). There is an
exception for “de minimis, intangible, or unmeasurable aspects of the job.” 29 C.F.R. §
825.215(f); see Tanganelli v. Talbots, Inc., 169 F. App’x 123, 126-27 (3d Cir. 2006).
         Other equitable relief may be available. For example, before Ackerman’s FMLA leave,
she had three positive comments in the PAETEP. After her leave, she received 150 to 160
negative comments in PAETAP. If Ackerman can prove those comments were made in
retaliation for taking FMLA leave and that those comments prejudiced her, she may be entitled
to equitable relief in the form of the expungement of those negative comments from her record.
See Roseboro v. Billington, 606 F. Supp. 2d 104, 113 (D.D.C. 2009) (awarding equitable relief
in the form of expungement of a “wrongful AWOL charge” from the plaintiff’s personnel
records after he showed, among other things, that the charge “caused him a loss in employment
status”).
4
        The Court of Appeals for the Eleventh Circuit described the law with respect to a district
court’s role in awarding equitable relief as follows:
        While the appropriateness of a particular equitable remedy is “left to the trial court's
        discretion,” Demers v. Adams Homes of Northwest Fla., Inc., 321 Fed.Appx. 847,
        849 (11th Cir.2009), the court must consider the individual facts and circumstances
        of a plaintiff's case, and must not refuse even to consider equitable relief. See
        Ragsdale, 535 U.S. at 89, 122 S.Ct. 1155; Bryant v. Warden, FCC Coleman–
        Medium, 738 F.3d 1253, 1297 (11th Cir.2013). Moreover, “[i]f a trial court refuses
        to grant further legal or equitable relief to a plaintiff who insists that such relief is
        necessary to make the plaintiff whole, it must articulate its rationale.” Verbraeken
        v. Westinghouse Elec. Corp., 881 F.2d 1041, 1052 (11th Cir.1989).

Evans v. Books-A-Million, 762 F.3d 1288, 1296 (11th Cir. 2014).

                                                    9
        Case 2:19-cv-01370-JFC Document 50 Filed 06/15/21 Page 10 of 10




       VI.     Conclusion

       The school district’s motion for summary judgment will be denied. An appropriate order

will be entered.

                                                  BY THE COURT,

Dated: June 15, 2021                              /s/ JOY FLOWERS CONTI
                                                  Joy Flowers Conti
                                                  Senior United States District Court Judge




                                             10
